


Exhibit 10.4
Amendment Number 5
to
OEM Purchase and License Agreement
Between EMC Corporation and Brocade Communications, Inc.
OEM Agreement Number OEM 051208 Dated May 20, 2008
This Amendment Number 5 ("Amendment 5") to the OEM Purchase and License
Agreement ("Original Agreement") dated May 20, 2008 BROCADE Communications
Systems, Inc., a Delaware corporation with an office located at 1745 Technology
Drive, San Jose, California 95110, and Brocade Communications Switzerland SarL.,
a Geneva corporation with principal offices at 29 Route de l'Aeroport, Case
Postale 105, CH-1215, Geneva 15, Switzerland, and Brocade Communications
Services Switzerland, SarL a Geneva corporation with principal offices at 29
Route de l'Aeroport, Case Postale 105, CH-1215, Geneva 15, Switzerland
(collectively, "Brocade"), and EMC Corporation, 176 South Street, Hopkinton, MA
01748 together with its designated Subsidiaries ("EMC"), and commences on the
last date signed below ("Effective Date"). The Original Agreement, as amended by
Amendments 1 through 4, is collectively referred to herein as the “Agreement.”
RECITALS
WHEREAS, the parties wish to amend the Agreement to document the parties'
understanding with respect to marketing development funds provided by Brocade to
EMC;
NOW THEREFORE, in consideration of the above and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
1. Section 5.4 (“Marketing Development Funds”), as amended by Amendment 2 dated
February 1, 2010, is hereby deleted in its entirety and replaced with the
following:
“Brocade and EMC have agreed to marketing development funding for the period
October 1, 2012 through November 1, 2013, which funding will automatically renew
for additional successive one-year terms unless either party provides sixty (60)
days' written notice of termination prior to any renewal periods. The terms and
conditions for the program are contained in the “EMC Marketing Development Fund
(MDF) Program Guidelines” effective October 1, 2012 (“MDF Guidelines”) attached
hereto as Exhibit N and may be as updated from time to time by agreement of the
parties.”
2. Except as modified in this Amendment 5, the Agreement remains in full force
and effect. If any of the terms of the Agreement conflict with this Amendment 5,
then the terms of this Amendment 5 will control.












1
EMC and Brocade Confidential




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment 5 to the
Agreement by their duly authorized representatives.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Brocade Communication Systems, Inc.
 
 
Brocade Communication Switzerland, SarL
 


EMC Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sign:
[**]
 
 
 
Sign:
[**]
 
 
Sign:
[**]
 
 
Print Name:
[**]
 
 
 
Print Name:
[**]
 
 
Print Name:
[**]
 
 
Title:
[**]
 
 
 
Title:
[**]
 
 
Title:
[**]
 
 
Date:
02/06/2013
 
 
 
Date:
02/04/2013
 
 
Date:
02/13/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.






[brcdapproval20130307.jpg]












































2
EMC and Brocade Confidential




--------------------------------------------------------------------------------




Exhibit N
Marketing Development Funds Program Guidelines


Brocade and EMC Proposed MDF under for period October 1, 2012 through November
1, 2013
Brocade and EMC have agreed to marketing development funding for the period of
October 1, 2012 through October 31, 2013, and will automatically renew for
additional successive one-year term unless either party provides 60 day notice
of termination prior to any renewal periods.


EMC Market Development Fund Program Guidelines
Welcome to the Brocade® Market Development Fund (MDF) Program. The Brocade MDF
Program is Brocade's market program which has been designed to support and
encourage sales and marketing activities, as well as to assist EMC in developing
their internal sales and technical personnel. The goal of the Brocade MDF
Program is to provide a means to promote Brocade products and services,
emphasizing the accompanying value that our partners bring to Brocade solutions.
The conformity to these guidelines is a precondition to, and is assumed by, your
participation in the MDF Program.
 
MDF Amount
Brocade will provide to EMC MDF funds in the amount of [**]%, not to exceed
$[**] dollars annual cap, of EMC's previous calendar quarter's net sell-through
of Brocade hardware and software, exclusive of services and maintenance, as
calculated by Brocade. The annual cap will be evaluated each year to make sure
it represents the current business environment and meets the expectations of the
MDF fund.


MDF Accounting and Net Revenue Definitions
Brocade agrees to provide EMC an itemized breakdown of the EMC's net quarterly
sell-through no later than (10) business days after the close of EMC's quarter.
Net revenue is defined as gross sell through revenue less Sales promotions,
Deals desk, Growth Programs, Rebates and funded headcount.


[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.










































3
EMC and Brocade Confidential




--------------------------------------------------------------------------------




MDF Payment and Proof of Performance
Brocade will remit payment upon mutually agreed marketing activities that meet
marketing guidelines effective October 1, 2012. EMC will provide Brocade proof
of performance and ROI within 30 days of agreed and approved marketing activity
taking place or future programs may not be approved. Proof of performance can
included invoices, flyers, receipts, and pictures, summary of agreed-to metric
results. ROI can include registration, attendees list, scheduled customer
meetings or revenue generating proof. If EMC fails to submit proof of expenses,
Brocade reserves the right to withhold crediting EMC for such unverified
expenditures on the next quarterly payment to EMC.


MDF Expiration
MDF funds will expire at the end of each 12 month period from issuance. If
Brocade and EMC fail to spend the funds 12 months from the time of issuance,
these funds will expire and no longer be available. No crediting, these funds do
not roll over to the next year. If EMC fails to spend the funds 12 months from
the time of issuance, Brocade will withhold crediting EMC for the value of the
expired funds on the next quarterly payment to EMC.


Management of MDF Funds Approvals and Reporting
•
EMC must receive written pre-approval from the OEM Marketing Manager, Corporate
Account Director or Brocade OEM Marketing Director of the proposed EMC Market
Development Plan/Activities.

•
EMC and Brocade are to mutually agree and approve all marketing activities that
meet MDF Policy guidelines. EMC's requests must be submitted at least 30
calendar days prior to the start of any program or event except for the
exclusion listed below. The request will include an event, date, and budget with
program goals and objective. Brocade agrees to respond within ten (10) business
days of each EMC request. Activities that do not receive pre-approval from
Brocade may be ineligible for funding. EMC or EMC managed Vendor must manage and
execute all jointly agreed and approved MDF dollars upon mutually agreed
marketing plan.















































4
EMC and Brocade Confidential




--------------------------------------------------------------------------------




•
In the cases of expenditures being under $[**] US Dollars there will be no
requirement for prior approval from either party. There is a maximum of $[**]
allowed per quarter that can be spent without prior approval. The amount of
$[**] US Dollars can be adjusted only if both parties agree to that adjustment
in writing. If in the monthly or quarterly reviews these expenditures are found
to be inconsistent with prior approvals and/or the stated guidelines by either
party than the funds are to be returned to the MDF fund as stated below.

•
EMC will provide Brocade a monthly report for all jointly agreed and approved
MDF expenditures no later than 10 business days' after the end of the previous
month. Report shall include but not limited to the approved MDF expenditure,
actual payment of the MDF expense, and amounts still outstanding for each
approved MDF expenditures. EMC will host a quarterly meeting to review MDF
expenditures. If MDF expenditures have not been pre-approved by Brocade for such
submitted expenses, Brocade reserves the right to withhold crediting EMC for
such unapproved expenditures on the next quarterly payment to EMC. Brocade
retains the right to audit EMC's MDF records to ensure accuracy of such
submitted expenses. Upon request, EMC will provide records in a timely manner to
support the MDF audit.

•
EMC to provide Brocade the MDF approval process and associated timeline.



MDF Policy
All mutually agreed and approved marketing campaigns must meet MDF Policy
guidelines as outlined in the MDF Usage section of this agreement. Brocade can
adjust or further clarify policy if agreed by both EMC and Brocade and Brocade
will provide updated policy to impact future/new activities after the mutually
agreed changes are approved by both EMC and Brocade.


Partner Agreement Termination
For MDF funds not expended upon termination of this MDF program, EMC shall have
(6) months from the termination effective date to reconcile activities conducted
prior to the termination


[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.










































5
EMC and Brocade Confidential




--------------------------------------------------------------------------------




Marketing Development Fund Guidelines
Definitive guidelines for what is, and is not, eligible for MDF are included in
the following detailed guidelines for Brocade MDF Program. These guidelines
should be consulted before initiating any activity. If there is an activity you
would like reimbursed that is not included in these guidelines, please contact
the Brocade EMC OEM Marketing Director/Manager. Our goal is to help support your
efforts in promoting Brocade.


MDF Usage:
MDF is managed by EMC to be used for specific jointly agreed and approved
activities which include:


Hardware and Software Product Acquisition
•
Qualifying Expenses: MDF may be used to purchase the latest Brocade-branded or
OEM-branded technology from your current supplier. Product may be used for
evaluation or demo purposes only and resold after a period of six (6) months. No
other sales programs, promotions, or offers, including the demo equipment
discounts, may be applied when using MDF for demo equipment.

•
Non-Qualifying Expenses: Products not manufactured by Brocade.



Brocade Education Courses
•
Qualifying Expenses: MDF may be used to pay for course fees for technical
education offered by Brocade or Authorized Training Partners and any related
exam fees.

•
Daily meal allowance of $[**]/Day/Person, excluding Brocade employees

•
Travel and lodging for the event, excluding Brocade employees

Non-Qualifying Expenses: Meal costs beyond agreed amount for travel during stay
and any expenses for Brocade employees.


Tradeshows, Seminars, and Events
•
Qualifying Expenses: Events, trade shows and seminars that attract a qualified
and targeted audience, and

are aimed at recruitment, training or promotion of Brocade branded or OEM
branded technology to end users. Items covered include exhibit space, booth
properties, booth speakers, material handling, electrical, signage, AV equipment
rental, mailing materials and lists, set-up costs, room rental, invitations,
event attendee materials, and other event related costs.


[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
































6
EMC and Brocade Confidential




--------------------------------------------------------------------------------




•
Travel and Lodging for EMC employees or third parties for the event, excluding
expenses for Brocade employees.

•
Daily meal allowance of $[**]/Day/Person, excluding expenses for Brocade
employees,

•
If EMC products are shown in the same event or tradeshow booth, Brocade and EMC
will work together to decide on how to prorate the amount MDF funds that may be
applied to that particular event.

•
Funding of any special sponsorship must be reviewed with Brocade in advance of
any commitment. Examples of such sponsorships includes evening receptions,
raffles, parties, attendee show conference bags, hotel room key advertising and
similar items not typically included in booth-only or tiered booth plus
sponsorship packages.

•
Non-Qualifying Expenses: Gratuities, and non-Brocade specific signage. Giveaways
of a material dollar amount including trips. Meal costs beyond agreed amount for
travel, and excluding expense for Brocade employees.





Demand Generation
•
Qualifying Expenses: Creative, printing, mailing list (including purchase or
rental costs) postage, fulfillment, telemarketing or telesales, online media,
advertisement, incentives, web development for Brocade solution landing pages,
online content and other demand generation components.

•
Non-Qualifying Expenses: Rush charges, late fees, or other unreasonable charges.



Promotional Items
•
Qualifying Expenses: Brocade-branded or co-branded promotional items, such as
t-shirts, pens, memory sticks, pad folios, etc., and non-branded items for
raffles and sales incentives.

•
Non-Qualifying Expenses: Rush charges, late fees, alcoholic or tobacco products,
or other unreasonable charges.





[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








































7
EMC and Brocade Confidential




--------------------------------------------------------------------------------




Partner compensation or channel incentives
•
Qualifying Expenses: Incentive programs, commonly known as spiff's for
pre-sales, sales and technical or system engineer staff that are directly linked
to incremental revenue generation, lead generation, deal registration or other
revenue events for Brocade. These activities must be managed and administered by
the EMC/reseller/distributor/third party vendor.

•
Non-Qualifying Expenses: Any incentives that are paid to Brocade badged
employee.



Funded Headcount
•
Qualifying Expenses: MDF may be used to fund headcount to support, market, or
sell Brocade products. Requests will be evaluated on a case-by-case basis.
Headcount is partner/reseller/distributor badge employee. Funds can only be used
for paying salary.

•
Non Qualifying Expenses: Furniture, office equipment, office rental fees,
expense account, telephone or internet costs, travel and other unreasonable
charges.

•



Activities to specifically call out and reinforce as NOT being MDF qualifying
include:
•
Customer entertainment - events or programs where there is no activity other
than entertainment.

•
“Seminars” held in suites at sporting events for entertaining only.

•
Team dinners for Brocade, an end-user customer or an OEM/channel partner sales
meeting dinner

•
Golf tournaments where the primary item being purchased is the player
participation.

•
Team building events for Brocade, an end-user customer or an OEM/channel partner

•
Charity sponsorships - these must be funded by the Sales dept or from the
company community relations fund





General Requirements
The primary purpose of all MDF activities is to promote and sell Brocade
products through EMC.
Programs must not be misleading or deceptive, nor may they violate Federal,
state, or local regulations.
Programs must be in good taste and reflect favorably on Brocade. All registered
marks, trademarks, copyrights and disclaimers of Brocade must be properly used
as described in the Trademark Usage section in the Brocade Corporate Guidelines
training posted on the http://www.brocade.com/news/product_agreement.jsp










































8
EMC and Brocade Confidential


